OFF.ICe   OF THE ATTORNEY    GENERAL   OF TEXAS
                                        AUSllN
aRO”CRSLLLLllL
*~ommcr..zrnrlt.h
1’ . -’
IJ
, .: . ‘. 8




                            "SOOti     1.      (8).   Fh. tW'm 'bsQLn@
                      l                            mo a nrttro8r#*
                          U804 in th h Ac t r h a ll




                            6inoo l   8tUdiO    ooush Or rOf0 hod ir dsd#Iod




                            Tnmtln@ ml8 r~tlrhrto?ll~amwar                 tour lnqulry,
                  80 ma
                                                             Youlm TOW fluly
                                                       AmOmfrrO!msRkLO?Tl5AS




                                                                                           ,
      i

                                                                       1    .
      !

                                                               ~.

          \
 _,                                                      d

              I                .,
              i